Case: 19-13965   Date Filed: 03/26/2020   Page: 1 of 21



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13965
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:16-cv-00801-RH-CAS

MARIA RODRIGUEZ,
NUBIA WILKINSON,
QIANA NORMAN,
FAYE FLANAGAN,
ALISHA GRIMMAGE, et al.,

                                                           Plaintiffs-Appellees,

                                  versus

MOLINA HEALTHCARE INC.,

                                                                     Defendant,

MOLINA HEALTHCARE OF FLORIDA
INC.,

                                                         Defendant-Appellant.

                      ________________________

                            No. 19-13968
                        Non-Argument Calendar
                      ________________________
                Case: 19-13965       Date Filed: 03/26/2020      Page: 2 of 21




                       D.C. Docket No. 4:18-cv-00194-RH-CAS

CAROLYN DYER,

                                                                          Plaintiff-Appellee,

                                            versus

MOLINA HEALTHCARE, INC.,


                                                                       Defendant-Appellant.

                              ________________________

                     Appeals from the United States District Court
                         for the Northern District of Florida
                            ________________________

                                      (March 26, 2020)

Before JORDAN, LAGOA and BLACK, Circuit Judges.

PER CURIAM:

       These consolidated appeals concern an award of attorney’s fees in a pair of

Fair Labor Standards Act (FLSA) cases. The plaintiffs in both cases asserted

claims under the FLSA for unpaid overtime against Molina Healthcare of Florida,

Inc. (Molina). The first case was a class action, initiated in 2016 by class

representatives Maria Rodriguez and Nubia Wilkinson (Plaintiffs). 1 The second


       1
         “An action to recover” under the FLSA “may be maintained against any employer . . .
by any one or more employees for and in behalf of himself or themselves and other employees
similarly situated.” 29 U.S.C. § 216(b). However, “[n]o employee shall be a party plaintiff to
any such action unless he gives his consent in writing to become such a party.” Id.
                                               2
              Case: 19-13965     Date Filed: 03/26/2020    Page: 3 of 21



case was brought by Carolyn Dyer, who attempted to opt in to the class litigation

after the applicable deadline. Because Molina opposed Dyer’s motion to permit

late opt in, the district court denied permission to opt in, and Dyer filed her own

individual complaint against Molina. The district court entered a single order

addressing attorney’s fees in both cases, and this Court has consolidated the

appeals of both cases.

      The parties settled on terms allowing an award of attorney’s fees, expenses,

and costs as determined by the district court. After considering the parties’

arguments, the district court entered an order awarding attorney’s fees, attendant

expenses, and taxable costs in the amount of $488,875.13.

      On appeal, Molina challenges the district court’s fee calculation on three

primary bases: (1) the reported hours expended by Plaintiffs’ counsel were

unreasonable; (2) the district court should have applied a more significant

downward adjustment of the lodestar; and (3) the fee award should not have

included hours expended on the separate individual case brought by Dyer. After

review, we affirm the district court’s fee award.

                                 I. BACKGROUND

      Before addressing the substance of Molina’s arguments, we briefly describe

the factual background to give context for this appeal.

      A. Plaintiffs’ Complaint and Molina’s Answer


                                          3
              Case: 19-13965     Date Filed: 03/26/2020    Page: 4 of 21



      In December 2016, the named representative plaintiffs, Rodriguez and

Wilkinson, filed their complaint in the District Court for the Northern District of

Florida against Molina and its corporate parent, Molina Healthcare, Inc. (MHI).

The complaint alleged Plaintiffs, and those similarly situated, had been unlawfully

classified as exempt from the FLSA’s overtime provisions.

      On March 3, 2017, Molina responded to the complaint with a motion to

dismiss and transfer venue to the Northern District of Illinois, arguing a first-filed

class action pending in that court raised identical claims. In response, Plaintiffs

dismissed MHI—the only defendant in the pending Illinois litigation—from the

case and filed an amended complaint. In light of the dismissal of MHI, the district

court denied Molina’s motion to dismiss on May 24, 2017.

      On July 6, 2017, following the denial of its motion to dismiss, Molina filed

its answer and affirmative defenses. At that time, Molina denied liability,

maintaining it had properly exempted Plaintiffs from overtime pay under the

FLSA.

      B. Discovery

      During the pendency of Plaintiffs’ original complaint, the district court

entered an Initial Scheduling Order directing the parties to hold a conference under

Federal Rule of Civil Procedure 26(f) and to submit a joint discovery plan. Before

the parties were able to conduct a Rule 26(f) conference, however, Plaintiffs served


                                           4
              Case: 19-13965     Date Filed: 03/26/2020   Page: 5 of 21



several discovery requests on Molina, including requests for admissions, requests

for production of documents, and interrogatories. In response to these requests,

Molina asked the district court for a protective order barring Plaintiffs’ discovery

requests as premature and inconsistent with the court’s scheduling order. Plaintiffs

eventually abandoned these initial discovery requests, though they subsequently

issued a new set of requests—both collective and on behalf of each individual

named and opt-in plaintiff—on June 26, 2017. According to Molina, Plaintiffs

served additional discovery requests on behalf of each individual plaintiff who

subsequently opted in.

      On the same day it denied Molina’s motion to dismiss, the district court

ordered the parties to conduct a Rule 26(f) conference and file a report by July 6,

2017. It subsequently set a telephonic pretrial conference for July 10, 2017.

      As noted above, Molina filed its response to Plaintiffs’ amended complaint

on July 6. That same day, the parties filed their Rule 26(f) report, in which Molina

“maintain[ed] that plaintiffs and members of the putative collective were at all

times properly classified and paid in accordance with the FLSA.” However,

Molina noted that it had, in 2016, “voluntarily reclassified plaintiffs and members

of the putative collective to non-exempt/overtime-eligible status and has since paid

them overtime accordingly.” Molina further noted it was “negotiating a series of

settlements nationwide, under the auspices of the U.S. Department of Labor (DOL)


                                          5
              Case: 19-13965     Date Filed: 03/26/2020     Page: 6 of 21



and the U.S. District Court for the Northern District of Illinois, designed to resolve

claims identical to those asserted by plaintiffs and the putative class.”

      In light of these developments, Molina proposed that all discovery be stayed

and the parties be directed to mediate. Plaintiffs opposed this proposal, insisting

mediation would only be appropriate after substantial discovery. Molina

subsequently filed a letter formally asking the district court to stay all discovery.

Molina recounted its ongoing effort to settle similar claims and argued that much

of the discovery Plaintiffs had to that point requested was “irrelevant given

Molina’s position.”

       Following the July 10 telephonic conference, the district court entered a

Scheduling and Mediation Order, which stated that Molina had “admitted on the

record . . . that the plaintiffs were not exempt from the [FLSA] requirement to pay

overtime for overtime hours worked during the two- and three-year period at

issue.” However, because Molina did not admit that its violation of the FLSA was

willful, the case was to move forward with discovery. The district court did not

specifically respond to Molina’s motion to stay discovery, but it set a discovery

period and ordered that the parties mediate within 14 days after the discovery




                                           6
                Case: 19-13965        Date Filed: 03/26/2020        Page: 7 of 21



deadline. The district court eventually set the discovery deadline (via an amended

scheduling order) for July 9, 2018.2

       In response to Plaintiffs’ continuing discovery requests on behalf of each

new plaintiff who opted in to the case, Molina filed another motion for a protective

order on October 24, 2017, again citing the DOL settlement and the Illinois

litigation as providing a framework for settlement. Plaintiffs opposed the motion

and moved the district court to compel Molina to comply with outstanding

discovery requests. After a hearing, the district court entered an order limiting

discovery on November 17, 2017. By that time, Plaintiffs had withdrawn their

pending interrogatories, production requests, and admission requests.

       The district court therefore denied Molina’s motion for a protective order

and Plaintiffs’ motion to compel discovery as moot. It also denied Molina’s

motion to stay discovery but limited Plaintiffs to 30 interrogatories on issues

applicable to all plaintiffs, up to 3 plaintiff-specific interrogatories for each class




       2
          The discovery deadline was originally set at 180 days after the deadline for new
plaintiffs to opt in to the case. Once the parties agreed on the form and manner of notice to be
sent to prospective class members, the district court entered an order approving the form of
notice and setting the deadline for providing notice to class members as September 18, 2017.
The court had previously set the opt-in deadline at 60-days after the date the notices were sent.
As noted above, Appellee Dyer sought to intervene after that opt-in deadline. Although
Plaintiffs’ counsel received Dyer’s opt-in consent form on December 6, 2017, the motion to
allow her to opt in was not filed until February 15, 2018. Her request to opt in late was denied
after Molina opposed the motion. She subsequently filed an individual complaint against
Molina, which led to additional discovery requests. The discovery deadline in that case was
September 6, 2018.
                                                 7
               Case: 19-13965    Date Filed: 03/26/2020    Page: 8 of 21



member, and production requests from up to 5 custodians of up to 20 categories of

documents. Plaintiffs then issued a third set of discovery requests in line with the

district court’s limitations.

       Molina also issued its own set of discovery requests, including requests for

production and interrogatories seeking information from Plaintiffs and from each

individual class member. As part of those interrogatories, the individual class

members were asked to report the number of total hours they worked during the

relevant time period. As discovery continued, however—and particularly as the

individual plaintiffs selected for trial were deposed—certain interrogatory answers

concerning hours worked proved to be untruthful.

       D. Settlement

       In its November 2017 order, the district court also instructed Plaintiffs to

serve damages disclosures under Federal Rule of Civil Procedure 26(a). Plaintiffs

initially claimed a total of approximately $11.5 million based on overtime hours

worked by the 68 employees who were parties to the action. Plaintiffs

subsequently filed amended disclosures claiming a total of over $12 million.

       The parties attempted to mediate and reach a settlement at least two times

before eventually settling on the eve of trial. The first attempted mediation—

which concerned only the claims in the primary class action—occurred on May 22,

2018, but that attempt ended in an impasse. The parties attempted mediation a


                                           8
               Case: 19-13965    Date Filed: 03/26/2020    Page: 9 of 21



second time on September 18, 2018, this time attempting to resolve the claims in

both the class action and Dyer’s individual action. This attempt too ended in an

impasse.

      The district court eventually set a trial date of December 5, 2018. On

November 29, 2018, six days before the trial and following several months of

pretrial litigation, the parties filed a Notice of Settlement. The Settlement

Agreement provided for a total settlement payment of $400,000, including

payments to the named plaintiffs, opt-in plaintiffs, and Dyer for their overtime

claims. In general, the amount paid to each individual plaintiff was much lower

than the estimated damages for each plaintiff as reflected in the Rule 26(a)

disclosures.

      Plaintiffs subsequently filed their motion for attorney’s fees, requesting a

total of $510,922.00 in fees, plus $11,086.42 in costs. In support of that filing,

Plaintiffs submitted declarations and logs establishing the hours worked and the

reasonable hourly rates. Molina responded to the motion— raising several of the

same arguments regarding the fee calculation it now makes on appeal—

challenging the reasonableness of the claimed hours and the overall fee. The

district court rejected the majority of Molina’s arguments, though it did impose a

modest reduction in the number of hours expended by Plaintiffs’ counsel. The




                                           9
              Case: 19-13965     Date Filed: 03/26/2020    Page: 10 of 21



district court ultimately ordered Molina to pay a total fee amount of $488,875.13,

including expenses and costs, which it found to be a reasonable overall fee.

                                  II. DISCUSSION

      On appeal, Molina does not dispute that Plaintiffs were entitled to attorney’s

fees, nor does it take issue with the hourly rate the district court used to calculate

the lodestar. Rather, as noted above, Molina challenges the district court’s fee

calculation on three bases, challenging (1) the reasonableness of the reported hours

expended by plaintiffs’ counsel; (2) the appropriate adjustment of the lodestar; and

(3) the inclusion of hours expended on the Dyer case.

      We review a district court’s award of attorney’s fees for abuse of discretion,

reviewing underlying questions of law de novo and findings of fact for clear error.

Atlanta Journal & Constitution v. City of Atlanta Dep’t of Aviation, 442 F.3d 1283,

1287 (11th Cir. 2006). Under this standard, the district court enjoys “a range of

choice . . . , so long as that choice does not constitute a clear error of judgment.”

United States v. Kelly, 888 F.2d 732, 745 (11th Cir. 1989). To constitute an abuse

of discretion, the district court must have “fail[ed] to apply the proper legal

standard or to follow proper procedures in making the determination or base[d] an

award . . . upon findings of fact that are clearly erroneous.” Mut. Serv. Ins. Co. v.

Frit Indus., Inc., 358 F.3d 1312, 1322 (11th Cir. 2004). However, the district court




                                           10
              Case: 19-13965     Date Filed: 03/26/2020     Page: 11 of 21



must “articulate its rulings in sufficient detail to enable us to accomplish a

meaningful review.” Adams v. Mathis, 752 F.2d 553, 554 (11th Cir. 1985).

      Here, the district court’s well-reasoned opinion sufficiently explained its

decision and addressed Molina’s salient arguments. For the reasons explained

below, we do not find that the district court abused its considerable discretion in

calculating the proper fee award under the lodestar.

      A. Hours Reasonably Expended in Litigation

      When a plaintiff prevails in a FLSA action, the district court “shall, in

addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C.

§ 216(b). The first step in calculating a reasonable attorney's fee award is to

determine the “lodestar”—the product of multiplying reasonable hours expended

times a reasonable hourly rate. Am. Civil Liberties Union of Ga. v. Barnes, 168
F.3d 423, 427 (11th Cir. 1999). The district court here found that (1) Plaintiffs’

attorneys worked the hours they claimed; (2) the claimed hourly rates were within

the range customarily charged in the district; and (3) the claimed expenses would

ordinarily be passed on to the client as part of the billing for attorney’s fees.

      However, Molina argued the number of hours reported by Plaintiffs’

attorneys were wholly unreasonable, and it maintains on appeal the district court

abused its discretion in calculating the lodestar based on those reported hours.


                                           11
               Case: 19-13965    Date Filed: 03/26/2020    Page: 12 of 21



Molina points to counsel’s failure to participate in early mediation, the repeated

rafts of what Molina characterizes as unnecessary discovery, and unnecessary

billing, which Molina attributes to “duplicative efforts in various phases of the

litigation.”

       The district court considered and rejected these same arguments below, and

we find it acted well within its discretion in doing so. See Kelly, 888 F.2d at 745.

As to Plaintiffs’ supposed refusal to mediate, Molina takes issue with Plaintiffs’

resistance to Molina’s efforts to consolidate the instant litigation with a similar

class action pending in the Northern District of Illinois. The district court noted

that Plaintiffs’ counsel had achieved better results than those in the Illinois

litigation, finding the Illinois litigation resulted in a recovery of just under 25% as

much per employee. The district court declined to penalize Plaintiffs’ counsel for

“work[ing] harder and obtain[ing] for their clients a multiple of the amount

recovered in Illinois.”

       Molina dismisses the district court’s reasoning as “perfunctory” and insists

the benefit to Plaintiffs and the class members of separately litigating their claims

was marginal. But we find the district court’s explanation sufficient, and we

cannot say that its rejection of Molina’s argument constitutes a clear error in

judgment. See Kelly, 888 F.2d at 745. Plaintiffs certainly could have opted to

consolidate their claims with those in the related Illinois litigation, but they were


                                           12
              Case: 19-13965     Date Filed: 03/26/2020   Page: 13 of 21



under no obligation to do so, and we, like the district court, see no reason to

penalize counsel for choosing to litigate their clients’ claims separately.

      The district court also rejected Molina’s assertion that Plaintiffs’ discovery

requests were unnecessary and unreasonable, an assertion fundamentally premised

on Molina’s contention that there was never any dispute as to liability. Because

Molina conceded liability, it argues, Plaintiffs’ discovery requests concerning, for

example, Molina’s alleged misclassification of the class members was unjustified

as was any time spent preparing those requests. In rejecting this argument, the

district court noted that, while Molina did indeed admit liability, it did not admit

willfulness, so the merits of its decision not to pay overtime remained an issue in

the litigation. The district court acknowledged that Plaintiffs had withdrawn

certain discovery requests and may have pursued some lines of inquiry that were

not, at the end of the day, relevant. But, on the whole, the district court found

counsel’s conduct to be “reasonable, well-intentioned, and successful.” We find

the district court’s explanation sensible.

      Molina’s characterization of the nature of the dispute in the district court

(i.e., that the only issue was the number of overtime hours worked) is an

oversimplification. For one, it simply is not the case that there was never any

dispute as to liability. Molina maintained, in both its answer and the subsequent

Rule 26(f) report, that Plaintiffs and all members of the putative class were at all


                                             13
              Case: 19-13965     Date Filed: 03/26/2020     Page: 14 of 21



relevant times properly classified. It was not until the July 2017 teleconference

that Molina formally conceded liability, and, notably, a not insignificant portion of

the three rounds of discovery requests Molina now points to as unnecessary were

issued prior to that formal concession. Moreover, as the district court recognized,

Molina did not admit willfulness, an issue that could have affected the ultimate

damages award. See 29 U.S.C. § 255(a) (providing for an extended three-year

limitations period where a cause of action arises out of a willful violation); 29

U.S.C. § 260 (permitting a court to “award no liquidated damages” where an

employer shows it “had reasonable grounds for believing that [its] act or omission

was not a violation of the [FLSA]”).

      With regard to counsel’s “unnecessary billing,” Molina points to the

presence of multiple attorneys at depositions and to general “duplicative efforts in

various phases of the litigation.” The district court was not persuaded that the

presence of multiple attorneys at depositions merited an adjustment in the number

of reasonable hours expended. After noting Molina itself was represented by three

attorneys of record, the district court explained that it was entirely rational to

assign more than a single attorney to a substantial case such as this one. Even so,

the district court, after carefully reviewing the time records submitted by Plaintiffs’

counsel, concluded an adjustment for duplication was in order. Accordingly, the




                                           14
             Case: 19-13965      Date Filed: 03/26/2020   Page: 15 of 21



district court’s order made a 50-hour adjustment for one specific attorney and a 2%

across-the-board adjustment for all timekeepers.

      Molina asks us to find the district court’s adjustment insufficient, but we

decline to substitute our judgment for that of the district court judge in the absence

of some clear indication in the record that there was unnecessarily duplicative

billing beyond that already accounted for in the lodestar calculation. The mere fact

that multiple attorneys were assigned to the case or attended depositions does not,

on its own, make counsel’s claimed hours unreasonable. While we have in the past

recognized “the possibility of unnecessary duplication,” “[a]n award for time spent

by two or more attorneys is proper as long as it reflects the distinct contribution of

each lawyer to the case.” Johnson v. Univ. Coll. of Univ. of Ala. in Birmingham,

706 F.2d 1205, 1208 (11th Cir. 1983).

      Notably, Molina has not identified—either in its briefing here or before the

district court—the particular hours it believed were duplicative or should have

been disallowed beyond asserting that multiple attorneys were present at

depositions. Instead, Molina simply asserts that “counsels’ billing records

evidence multiple instances of duplicative efforts” and generally points to time

billed for “screening class members, preparing notices of opt-ins, and drafting

disclosures and written discovery responses.” Molina, as the party opposing the

fee application, had an obligation to identify the hours that should be excluded


                                          15
              Case: 19-13965     Date Filed: 03/26/2020    Page: 16 of 21



with some degree of specificity. See Barnes, 168 F.3d at 428 (“Those opposing fee

applications have obligations, too. In order for courts to carry out their duties in

this area, ‘objections and proof from fee opponents’ concerning hours that should

be excluded must be specific and ‘reasonably precise.’” (quoting Norman v.

Housing Auth. of Montgomery, 836 F.2d 1292, 1301 (11th Cir. 1988))); see also

Norman, 836 F.2d at 1301 (“Generalized statements that the time spent was

reasonable or unreasonable of course are not particularly helpful and not entitled to

much weight.”). For example, we have reversed a district court’s fee award where

defendants, in opposition to the plaintiffs’ fee application, filed “a chart with color-

coded categorization of the requesting attorneys’ time sheets detailing what the

defendants alleged were excessive, unreasonable, and duplicative hours included in

the application.” Barnes, 168 F.3d at 426–27.

      Having concluded the district court’s lodestar calculation was proper, we

now address Molina’s claim the district court abused its discretion in declining to

further adjust the lodestar to reflect a reasonable overall fee.

      B. Downward Adjustment of the Lodestar

      A lodestar figure “is itself strongly presumed to be reasonable.” Resolution

Trust Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1150 (11th Cir. 1993); see

Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010) (“[W]e have said that

the [lodestar reasonableness] presumption is a strong one.” (quotation marks


                                           16
             Case: 19-13965     Date Filed: 03/26/2020    Page: 17 of 21



omitted)). Nonetheless, once the lodestar has been calculated, it may then be

adjusted after considering other factors, such as the results obtained. Hensley v.

Eckerhart, 461 U.S. 424, 434 (1983). Relevant here, when “a plaintiff has

achieved only partial or limited success, the product of hours reasonably expended

on the litigation as a whole times a reasonable hourly rate may be an excessive

amount.” Id. at 436.

      Molina insists the district court abused its discretion in declining to further

reduce the lodestar because, it contends, Plaintiffs’ claims were based on frivolous

demands (as reflected in Plaintiffs’ Rule 26(a) disclosures and the sworn responses

to Molina’s interrogatories), Plaintiffs ultimately settled for an amount far below

their initial demand, and the case was not complex and resulted in a nominal

settlement amount.

      Here too, we find the district court acted within the bounds of its

discretionary authority in declining to further adjust the lodestar. Molina first

argues Plaintiffs’ initial damages estimates were grossly inflated and, indeed,

fabricated. The district court acknowledged that certain class members apparently

made excessive claims under oath, but concluded any allegedly fraudulent

statements would only justify a reduction of the fee award if there was evidence

the attorneys knew or should have known of the error. To the extent there was

information available from which Plaintiffs’ counsel could have learned that the


                                          17
             Case: 19-13965      Date Filed: 03/26/2020   Page: 18 of 21



various class members’ estimated damages were overstated, the district court noted

that Molina’s delay in providing discovery concerning the number of hours worked

by individual class members may have contributed to the problem. In any case, the

district court found the effect of the inflated damages claims on the hours expended

to be minimal.

      Molina criticizes the district court’s decision not to attribute fraudulent

intent to Plaintiffs’ counsel, arguing the idea that Plaintiffs’ counsel (who drafted

the Rule 26(a) disclosures interrogatory responses) was unaware of the fraudulent

nature of the responses “strains credulity.” Molina overstates the degree to which

the record compels the conclusion that Plaintiffs’ counsel knowingly put forward

fabricated damages estimates. True, the attorneys drafted the disclosures and

interrogatory responses, but they apparently did so based on information obtained

from their clients and in the absence of fulsome records. Thus, we cannot say the

district court’s finding that Plaintiffs’ counsel did not knowingly provide inflated

or fraudulent damages estimates is clearly erroneous. See Atlanta Journal &

Constitution, 442 F.3d at 1287; Mut. Serv. Ins. Co., 358 F.3d at 1322.

      Molina also argues Plaintiffs’ inflated damages claims and their subsequent

refusal to reduce their demands unnecessarily contributed to the continued

expenditure of fees by both sides. The district court declined to fault Plaintiffs for

not agreeing to accept $400,000 until shortly before trial, reasoning the record does


                                          18
              Case: 19-13965     Date Filed: 03/26/2020     Page: 19 of 21



not support Molina’s suggestion Plaintiffs could have necessarily obtained the

same result earlier or with less effort. Again, we do not find the record compels a

contrary conclusion—i.e., that Plaintiffs in bad faith rejected substantially similar

offers with the intent of unnecessarily prolonging litigation.

      As for the complexity of the case and the degree of Plaintiffs’ “success,” the

district court disagreed with Molina’s contention that the award in this case was

“nominal,” finding that, in fact, the recovery for these plaintiffs was “substantial.”

The district court further noted that the Plaintiffs’ success should not be measured

solely by the size of their recovery. Rather, the district court considered it

important and beneficial to the public that the FLSA was successfully enforced:

      [E]ach time the FLSA is enforced, it provides an incentive for
      employers to obey rather than flout the statute. This was not
      monumental litigation, and the case was settled, producing no
      precedential impact. But [Molina’s] effort to denigrate the willingness
      of these plaintiffs—and these attorneys—to pursue the litigation does
      not withstand analysis.

      We find this assessment of the Plaintiffs’ relative success to be well-

reasoned. While it is obviously true that Plaintiffs in the end agreed to a damages

award far below the initial multi-million-dollar estimate, it is not entirely fair to

limit the assessment of Plaintiffs’ success to the size of the fee award. Plaintiffs

were successful in all of their claims, and, as the district court noted, there is

inherent value in enforcing the FLSA. See Parker v. DeKalb Chrysler Plymouth,

673 F.2d 1178, 1180 (11th Cir. 1982) (“The FLSA . . . was conceived with a public
                                           19
              Case: 19-13965     Date Filed: 03/26/2020    Page: 20 of 21



and a private purpose: it established a set of individual rights that would create a

healthier environment for all workers.”); see also Fegley v. Higgins, 19 F.3d 1126,

1134–35 (6th Cir. 1994) (“Courts should not place an undue emphasis on the

amount of the plaintiff’s recovery [in an FLSA case] because an award of attorney

fees here encourages the vindication of congressionally identified policies and

rights.” (quotation marks omitted)).

      As for the relative complexity of the case, as we discussed above, Molina’s

contention that this case is and has always been a simple dispute about damages is

an oversimplification. Accordingly, we find no abuse of discretion in the district

court’s decision not to adjust the lodestar and defer to its finding that the overall

fee here was reasonable.

      C. Fees Related to Dyer Case

      The final issue Molina identifies with the district court’s fee award is its

decision to include fees for time expended representing Appellee Dyer in her

separate action against Molina. For its part, the district court would have allowed

Dyer to opt in were it not for Molina’s opposition to the motion. The court

therefore declined to punish Plaintiffs’ counsel for billing additional hours that

were only necessary because of Molina’s tactical decision to oppose Dyer’s late

opt-in. The district court further noted it was Dyer, not Plaintiffs’ counsel, who

was responsible for her failure to meet the opt-in deadline. In any case, Dyer was


                                           20
                 Case: 19-13965   Date Filed: 03/26/2020   Page: 21 of 21



never obligated to opt in to the original action and was free all along to bring her

own case.

       The district court did not abuse its discretion in allowing separate fees for

the Dyer action. Molina would place the lion’s share of the blame for the need to

bring a separate action on Plaintiffs’ counsel, pointing to counsel’s apparent

decision to wait until two months after receiving Dyer’s opt-in consent form to file

a motion to allow her to join the case. But we find the district court’s contrary

finding to be entirely reasonable. After all, Appellee Dyer was always free to

bring her own case and to employ Plaintiffs’ attorneys as counsel. We see no

reason to overturn the district court’s decision on this point and penalize Plaintiffs’

counsel for representing Dyer in a separate action.

                                  III. CONCLUSION

       For the reasons stated above, we affirm the district court’s fee award in favor

of Plaintiffs.

       AFFIRMED.




                                           21